MURDOCK, Judge,
concurring in the result.
In her affidavit, Valerie Hamilton gave opinion testimony based, in part, on the decedent’s medical records and on the deposition testimony of nurse Janet Hughes. The medical records upon which Hamilton relied, though not physically attached to her affidavit, were part of the record before the trial court. Hamilton relied on the medical records for the factual proposition that the decedent’s treating physician had prescribed “two liters of oxygen per nasal canula to be administered continually,” a prescription that is not disputed. Hamilton relied on the deposition testimony of Nurse Hughes for the factual proposition that the decedent’s oxygen machine was turned off for a period of time before his death. The transcript of Hughes’s deposition was not made part of the record, but it is undisputed, and the trial court stated in its judgment, that the oxygen machine had been turned off. I would not reach the issue of whether, in this context, Hamilton’s affidavit was due to be struck under Rule 56(e), Ala. R. Civ. P. Compare, e.g., Lawson v. American Motorists Ins. Corp., 217 F.2d 724, 726 n. 8 and accompanying text (5th Cir.1954); United States v. Johns-Manville Corp., 259 F.Supp. 440, 456-57 (E.D.Pa.1966).
The trial court in this case concluded that “[t]he Defendant has made a prima facie showing [of] a lack of proximate cause and the Plaintiff has failed to provide substantial evidence to support his position.” Even if Hamilton’s affidavit had not been struck, the record in this case would not contain substantial evidence that the failure to continually administer the prescribed oxygen caused the decedent’s “condition to be adversely affected” in the manner alleged. See generally Parker v. Collins, 605 So.2d 824, 827 (Ala.1992).2 I therefore concur in the result reached by the majority.
CRAWLEY, J, concurs.

. The plaintiff also relies on the affidavit of nurse Carolyn Hudson; however, those portions of Hudson’s affidavit addressing causation were struck by the trial court and that ruling has not been challenged on appeal.